DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	Examiner notes that within the claim, structures are defined in terms of their position relative to “a main surface” of “a semiconductor light-emitting layer.” A plain reading of the term “light-emitting layer” appears to suggest reference to that which is noted by reference numeral 23 in Applicant’s specification and drawings, which is the layer in which recombination occurs and from which light is emitted. However, construing the term in this manner would render the claimed positioning of other layers inconsistent. As such, the term “semiconductor light-emitting layer” is interpreted herein to encompass semiconductor layer stacks that include a light-emitting layer. This is consistent with Applicant’s terminology referring to reference numeral 7 in the specification and drawings, but Examiner merely notes the interpretation for the purpose of clarity of the record.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. (U.S. Pub. No. 2011/0018022 A1) in view of Hwang et al. (U.S. Pub. No. 2019/0386180 A1, referred to herein as Hwang-1) and Hwang et al. (U.S. Pub. No. 2014/0197374 A1, referred to herein as Hwang-2).
Regarding claim 9, Okabe discloses a semiconductor light-emitting device comprising:
a semiconductor light-emitting layer having a main surface (FIG. 6: 20, see paragraph 0041; Examiner notes that, as discussed above, the broadest reasonable interpretation consistent with the specification requires interpreting the term semiconductor light-emitting layer to refer to the semiconductor stack including layers 104, 105, and 106);
an indium tin oxide (ITO) electrode including ITO and covering the main surface of the semiconductor light-emitting layer (FIG. 6, see paragraph 0126, a translucent conductive material is provided between 104 and 120, see paragraphs 0118-0119 disclosing ITO as preferable translucent conductive material to use);
an Al electrode including Al and covering the ITO electrode (FIG. 6: 108, see paragraph 0128); and
a barrier electrode including at least one of Cr and TiN having a light transmissivity to transmit light (see paragraph 0045, light transmits through the junction layer) and interposed in a region between the ITO electrode and the Al electrode in a thickness direction of the semiconductor light-emitting layer (FIG. 6: 120, see paragraph 0126);
wherein the barrier electrode includes a first region interposed in a region between the ITO electrode and the Al electrode (see paragraph 0126, ITO material laminated over semiconductor layer 104, followed by Cr/TiN film, with Al electrode 108 thereover).
Okabe discloses that it is known in the art to modify the device to emit light of a desired color (see paragraph 0154), but does not explicitly disclose red light.
Hwang-1 discloses the materials of a light-emitting layer may be selected so as to emit red light (see paragraph 0003). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Hwang to the teachings of Okabe such that the light emitting layer is selected so as to emit red light. The rationale being that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
The combination does not explicitly disclose a second region drawn out from the first region to a region outside the Al electrode in a plan view.
Hwang-2 discloses a barrier electrode having a second region drawn out from the first region a region outside the upper electrode (FIG. 1: barrier metal 162 extends outside the area of electrode 163). It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Hwang-2 to the teachings of the combination such that the barrier layer of the combination includes a region drawn out from the Al electrode in plan view. The rationale for doing so is that such a modification involves merely changing the dimensions of the layers in Okabe without changing the manner in which the device operates. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 15, Okabe discloses the barrier electrode is formed of TiN or Cr (see paragraph 0126).
Regarding claim 16, Okabe discloses the barrier electrode is formed of TiN (see paragraph 0126).
Regarding claim 17, Okabe discloses the ITO is a light-transmitting layer that transmits the light generated by the semiconductor light-emitting layer (see paragraph 0118), and wherein the Al electrode is light-reflecting electrode that reflects light generated by the semiconductor light-emitting layer (see paragraph 0128).
Regarding claim 18, Okabe, as previously modified by Hwang, discloses the light emitting layer generates light having a peak emission wavelength in red wavelength range. The wavelength is results-effective in that the wavelength emitted affects the color of the light. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Okabe and Hwang of the general conditions of the light color, to optimize the wavelength and arrive at the claim 18 limitation. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 20, Okabe discloses a high region part and a low region part are formed on the main surface of the semiconductor light-emitting layer (FIG. 6: upper surface of stack 20 includes high region part over 106 and low region part over 104), the low region part being located lower than the high region part in a thickness direction of the semiconductor light-emitting layer (FIG. 6: portion over 104 lower than portion over 106); and
wherein the ITO electrode, the Al electrode, and the barrier electrode are formed on the low region part (FIG. 6: ITO/120/108 formed over 104, see paragraph 0126).
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. (U.S. Pub. No. 2011/0018022 A1) in view of Hwang et al. (U.S. Pub. No. 2019/0386180 A1, referred to herein as Hwang-1) and Hwang et al. (U.S. Pub. No. 2014/0197374 A1, referred to herein as Hwang-2) as applied to claim 9 above, and further in view of Yoon et al. (U.S. Pub. No. 2019/0273185 A1).
Regarding claim 10, Okabe discloses the barrier electrode includes a first region interposed in a region between the ITO electrode and the Al electrode (FIG. 6: barrier 120 is interposed between ITO, see paragraph 0126, and Al electrode).
Okabe is silent in regards to a second region drawn out from the first region to a region outside the Al electrode in a plan view.
Yoon discloses a barrier electrode includes a second region drawn out from the first region to a region outside the upper electrode in a plan view (FIG. 1: 29a drawn outside 29b, see paragraph 0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Yoon to the teachings of Okabe so as to improve adhesive properties of the barrier electrode layer thereby increasing product reliability (see paragraph 0074).
Regarding claim 11, Okabe, as previously modified by Yoon, discloses the second region of the barrier electrode surrounds a periphery of the Al electrode in plan view (modification provides for 120 of Okabe in the shape of 29a of Yoon which surrounds upper electrode 29b).
Regarding claim 12, Okabe, as previously modified by Yoon, discloses the barrier region having a lead-out length. Claim 12 differs from the combination in that the combination does not explicitly disclose the lead-out length exceeding a thickness of the barrier electrode. However, this difference is merely the relative dimensions of the device, and the device having the claimed dimensions would not perform differently than a device employing the electrode of the combination. In the case where the only difference between the prior art combination and the claims is a recitation of relative dimensions of claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, a prima facie case of obviousness exists. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 13, Okabe, as previously modified by Yoon, discloses the barrier region having a lead-out length. Claim 13 differs from the combination in that the combination does not explicitly disclose the lead-out length exceeding a thickness of the Al electrode. However, this difference is merely the relative dimensions of the device, and the device having the claimed dimensions would not perform differently than a device employing the electrode of the combination. In the case where the only difference between the prior art combination and the claims is a recitation of relative dimensions of claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, a prima facie case of obviousness exists. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. (U.S. Pub. No. 2011/0018022 A1) in view of Hwang et al. (U.S. Pub. No. 2019/0386180 A1, referred to herein as Hwang-1) and Hwang et al. (U.S. Pub. No. 2014/0197374 A1, referred to herein as Hwang-2) as applied to claim 9 above, and further in view of Jeon (U.S. Pub. No. 2016/0343914 A1).
Regarding claim 14, the combination is silent in regards to the Al electrode being formed in a trapezoidal shape in a cross-sectional view.
Jeon discloses the Al electrode is formed in a trapezoidal shape in a cross-sectional view (FIG. 9: 783, see paragraph 0055 and paragraph 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the shape of Jeon to the Al electrode of the combination. The motivation to do so is to reflect a larger amount of light upwards by the Al electrode (see paragraph 0067). Additionally, the modification is merely a change in shape and does not affect the operation of the device. Mere changes in shape are obvious to one of ordinary skill in the art absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant's arguments filed April 26, 2022 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of the Hawng-2 reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819